Lahtinen, J.
(dissenting). I respectfully dissent. Unlike the cases relied upon by the majority (see, Davis v Brightside Fire Protection, 275 AD2d 298; Graves v Liu, 273 AD2d 440), there is no question that plaintiff here suffered a “serious injury,” to wit, a medial meniscus tear of the left knee. However, the majority does not find any evidence that such injury was caused by the motor vehicle accident on April 20, 1996 notwithstanding the fact that plaintiff’s treating physician opined in his affidavit that plaintiff’s injury was “a direct result of the motor vehicle accident on April 20, 1996.” The majority labels this opinion a “conclusory assertion” and finds it insufficient to raise a triable issue of fact. I disagree and find the opinion of plaintiff’s treating physician regarding causal relation sufficient to meet plaintiff’s burden to defeat defendant’s summary judgment motion. The trier of fact should determine the weight to be given to the testimony of plaintiff’s medical expert after it is subjected to the crucible of cross-examination at a trial. Ordered that the order is affirmed, with costs.